 In the Matter of VERNON TOOL COMPANY, LTD.andMETAL TRADESCOUNCIL OF Los ANGELES AND VICINITY, A. Y., L.Case No. R,9155.-Decided December 9, 1940Jurisdiction:tool manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival, representatives ;electionnecessary.Unit Appropriate for. Collective Bargaining:productionand maintenance em-ployees, including machinists, and excluding supervisory, clerical,and en-gineeringemployees.Guthrie & Darling, by Mr. Stanley W. Guthrie,of Los Angeles,Calif., for the Company.Mr. M. A. Koch,of Los Angeles, Calif., for the Council.Mr. John V. CralleyandMr. Walter Owen,of Los Angeles, Calif.,for the I. A. M.Mr. E. V. Blackwell,of Los Angeles, Calif., for the Boilermakers.Mr. John Despol,of Maywood, Calif., for the S. W. O. C.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 26, 1940, Metal Trades Council of Los Angeles andVicinity, A. F. L., herein called the Council, filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Vernon Tool Company,Ltd., Vernon, California, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On November 2, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct it- and to provide for an appropriate hearing upon due notice.On28 N. L.R. B., No. 66. ,406 VERNON TOOL COMPANY, LTD.407November 6, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the.Council, and upon International Association of Machinists, Lodge311, herein called the I. A. M., upon International Brotherhood ofBoilermakers, Iron Shipbuilders,Welders & Helpers of America,Local 92, herein called the Boilermakers, and upon Steel WorkersOrganizing Committee, Local 2018, herein called the S. W. O. C.,-labor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice a hearing was held on November 14, 1940, atLos Angeles, California, beforeW. G. Stuart Sherman; the TrialExaminer duly designated by the Board.The Company was rep-resented by counsel, and the Council, the I. A. M., the Boilermakers,and the S. W. O. C., by their representatives.All parties par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF, FACTI.THE. BUSINESS OF THE COMPANYVernon Tool Company, Ltd., is a California corporation engagedin the manufacture, sale, maintenance, and repair of tools, engines,and other heavy equipment, for the oil and allied industries. Itsprincipal office and place of business is located at Vernon, California,,and small service shops are also maintained at Terminal Island,California.During the current year, the Company purchased rawmaterials, consisting principally of iron and steel, in the approximateamount of $150,000, all of which materials were purchased withinthe State of California.During the same period the Company soldfinished products and rendered repair and maintenance services valuedat over $700,000.Over 15 per cent of the products sold by the Com-pany were shipped to States other than California.The Companyemploys approximately 115 employees in the operation of its business.H. THE ORGANIZATIONS INVOLVEDMetal Trades Council of Los Angeles and Vicinity is a labor or-ganization composed of representatives of local unions affiliated withthe American Federation of Labor, including International Asso-ciation of Machinists, Lodge 311, and International Brotherhood ofBoilermakers, Iron Shipbuilders,Welders & Helpers of America,Local 92, which admit to their membership production and main-tenance, employees of the Company. 408DECISIONSr'OFNATIONAL LABORRELATIONS BOARDSteelWorkers' Organizing Committee, Local 2018, is a labor or-ganizationaffiliated with the Congress of Industrial Organizations,admitting to its membership production and maintenance employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONFor some time prior to August 1940, the Boilermakers, the I. A.M., and the S. W. O. C. had members among the- employees of theCompany.- In-August 1940, the S. W. O.-C. and the Council, the-latter acting in behalf of the Boilermakers and the I. A. M., renewedtheir organizing efforts, and both now seek recognition by the Com-pany as the bargaining, representative of its employees.At the hearing there was introduced in evidence a statement pre-pared by the Regional Director showing that the Council- and theS.W. O. C. each represent a substantial number of employees withinthe unit hereinafter found to be appropriate.'-We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe' find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a. close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and-tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITIt was stipulated by 'all parties at the hearing; and we- find,- that_all production and maintenance employees of the Company, including-machinists employed in the service' shops on Terminal Island, and,excluding supervisory, clerical, and, engineering'- employees, consti-tute a unit appropriate for the purposes of collective bargaining andthat said units will insure to employees of the Company the full bene-'The statement showed that the Council'had submitted to the Regional Director 92authorization cards,of which 84 were datedduring Augustand September 1940. Twenty-seven of the cards designated the Boilermakers and 65 designated the I.A.M. as therespective bargaining representatives of the signers thereof.The S. W. 0 C. submittedto the Regional Director 31 membership application cards,26 of which were dated duringSeptember and October 1940, and 8 authorization cards datedduringAugust. September,and October 1940 ' All of the foregoing authorization and membership application cardsappeaied to bear genuine signatures of employees in the appropriate unit.Included in this category are draftsmen,tracers, and other similar employees workingin the drafting and engineering office. VERNON TOOL COMPANY, LTD.,409fit of their right to self-organization and collective bargaining and-otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESWe find that an election by secret ballot can best resolve the ques-tion,=which has arisen concerning the representation of employeesof the ' Company.We ' shall follow our usual practice and directthat the employees of the Company eligible to vote in the electionshall be those within the appropriate unit who were employed duringthe pay-loll period immediately preceding the date of the Directionof Election herein, including employees who did not work duringsuch pay-roll period because they were ill or on vacation, and em-ployees who were then or have since beenn temporarily laid off, butexcluding'those who shall have since quit or been discharged forUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees of Vernon Tool Company, Ltd., Vernon,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,includingmachinists employed in the service shops on TerminalIsland, and excluding supervisory, clerical, and engineering em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Vernon Tool Company, Ltd., Vernon, California, an electionby secret ballot shall be conducted as early as possible but not laterPursuant to a stipulation by the parties, we shall place on the ballotthe names ofthe Council and the S. W. 0. C. and a space designated as "neither." 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board.and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance, employeesof the Company who were employed by the Company during thepay-roll period immediately preceding the date of this Direction ofElection, including, machinists employed in the service shops onTerminal Island, employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, and excluding super-visory, clerical, and engineering employees, and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented for the purposes of collective bargainingby Metal Trades Council of Los Angeles and Vicinity, A. F. L., orby Steel Workers Organizing Committee, Local 2018, or by neither.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.`